 
 
I 
108th CONGRESS
2d Session
H. R. 4172 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2004 
Mr. Evans (for himself and Mr. Michaud) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to codify certain additional diseases as establishing a presumption of service-connection when occurring in veterans exposed to ionizing radiation during active military, naval, or air service, and for other purposes. 
 
 
1.Codification of administrative actions relating to presumptions of service connection for veterans exposed to ionizing radiation 
(a)Covered diseasesSubsection (c)(2) of section 1112 of title 38, United States Code, is amended by adding at the end the following new subparagraphs: 
 
(Q)Cancer of the bone. 
(R)Cancer of the brain. 
(S)Cancer of the colon. 
(T)Cancer of the lung. 
(U)Cancer of the ovary.. 
(b)Covered radiation-risk activitiesSubsection (c)(3)(B) of such section is amended by adding at the end the following new clause: 
 
(iv)Service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)). . 
(c)Effective dateThe amendments made by this section shall take effect as of March 26, 2002.  
2.Offset of veterans’ disability compensation and dependency and indemnity compensation from awards under Radiation Exposure Compensation program 
(a)Offset in lieu of forfeiture from disability compensationSubsection (c) of section 1112 of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)A radiation-exposed veteran who receives a payment under the provisions of the Radiation Exposure Compensation Act of 1990 (42 U.S.C. 2210 note) shall not be deprived, by reason of the receipt of that payment, of receipt of compensation to which that veteran is entitled by reason of paragraph (1), but there shall be deducted from payment of such compensation the amount of the payment under that Act.. 
(b)Offset in lieu of forfeiture from dependency and indemnity compensationSection 1310 of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(c)A person who receives a payment under the provisions of the Radiation Exposure Compensation Act of 1990 (42 U.S.C. 2210 note) shall not be deprived, by reason of the receipt of that payment, of receipt of dependency and indemnity compensation to which that person is otherwise entitled, but there shall be deducted from payment of such dependency and indemnity compensation the amount of the payment under that Act.. 
(c)Effective dateParagraph (4) of section 1112(c) of title 38, United States Code, as added by subsection (a), shall take effect with respect to compensation payments for months beginning after March 26, 2002. Subsection (c) of section 1310 of such title, as added by subsection (b), shall take effect with respect to dependency and indemnity compensation payments for months beginning after March 26, 2002.  
 
